DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 06/08/2012 has been entered. Claim 2 has been canceled. Claims 10-14 have been added. Claims 1 and 3-14 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of and in view of Ozawa (US 20190050184) in view of Inoue (US 20190114120).

Regarding claim 8, Ozawa teaches an information processing apparatus which is able to communicate with a printing apparatus comprising: a processor causes the information processing apparatus to: acquire print data and a print setting (p0084: the PC 5 determines whether to permit printing concerning the created print job); 
acquire per-user restriction information for a user logged in the computer from a printer driver of the computer (p0084: based on the other restriction information (user-by-user restriction information) in the duplicated print management information, the PC 5 determines whether to permit printing concerning the print job …); 
change the print setting based on the acquired per-user restriction information (p0086: but none of the multifunction peripherals 10 is permitted to print as a result of the secondary determination, the printer driver 30 of the PC 5 notifies the user to that effect, and urges the user to reset print details), 
Ozawa does not teach explicitly edit the print data based on the changed print setting.
Inoue teaches edit the print data based on the changed print setting (p0040: edits the print data as appropriate based on the print settings). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ozawa, and to edit the print data based on the changed print setting, in order to perform the customized print settings suggested by Inoue (p0003).

Regarding claim 1, claim 1 is method claim of apparatus claim 8, therefore it is rejected for same reason as claim 8.

Regarding claim 5, Ozawa in view of Inoue teaches the information processing apparatus according to claim 2, wherein the controller is further configured to function as a second acquisition unit that acquires user identification information on the user (p075: authenticated user), wherein the change unit changes the user print setting based on the user identification information and the per-user print restriction information (p0086: but none of the multifunction peripherals 10 is permitted to print as a result of the secondary determination, the printer driver 30 of the PC 5 notifies the user to that effect, and urges the user to reset print details). 
The rational applied to the rejection of claim 8 has been incorporated herein.

 Claims 9 has been analyzed and rejected with regard to claim 8 and in accordance with Ozawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0025). 

Claim 12 has been analyzed and rejected with regard to claim 5 and in accordance with Ozawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0025). 

Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Inoue as applied to claims 1 and 9 above, and further in view of Kobayashi (US 20190289146).
Regarding claim 3, Ozawa in view of Inoue does not teach the information processing apparatus according to claim 1, wherein the change unit changes the user print setting to duplex printing or N in 1 printing. 
Kobayashi teaches the information processing apparatus according to claim 2, wherein the change unit changes the user print setting to duplex printing or N in 1 printing (fig. 4: duplex). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ozawa in view of Inoue, and to include wherein the change unit changes the user print setting to duplex printing or N in 1 printing, in order to set print functions.

Regarding claim 4, Ozawa in view of Inoue and Kobayashi teaches the information processing apparatus according to claim 1, wherein a layout process, an enlargement process, a reduction process, or an addition process of a stamp rendering on the print data (Kobayashi: fig. 4: imposition and p0051: reduce/enlarge.). 
The rational applied to the rejection of claim 3 has been incorporated herein.

Claim 10 has been analyzed and rejected with regard to claim 3 and in accordance with Ozawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0025). 

Claim 11 has been analyzed and rejected with regard to claim 4 and in accordance with Ozawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0025). 

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Inoue as applied to claim 1 above, and further in view of Uemura (US 20200159478).
Regarding claim 6, Ozawa in view of Inoue does not teach the information processing apparatus according to claim 1, wherein when the change unit is not present, the edition unit edits the print data based on the user print setting acquired by the first acquisition unit. 
Uemura teaches the information processing apparatus according to claim 1, wherein when the change unit is not present, the edition unit edits the print data based on the user print setting acquired by the first acquisition unit (p0039: if the inclusion of "one-sided printing" is restricted as the setting value of the print setting data, and the setting value "two-sided printing" is the one-sided printing" as the print setting data, the printer..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ozawa in view of Inoue, and to include wherein when the change unit is not present, the edition unit edits the print data based on the user print setting acquired by the first acquisition unit, in order to printing system and the like in which the print settings can be properly set by applying specific setting data set in the server apparatus to the terminal apparatus suggested by Uemura (p0005).

Claim 13 has been analyzed and rejected with regard to claim 6 and in accordance with Ozawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0025). 

 Allowable Subject Matter
8.	Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Hayashi (US 20210240411) teaches per-user print restriction information.
However, the closest prior art of record, namely Hayashi (US 20210240411), does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 7.
Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Regarding to claim rejections for 35 USC § 102
The claim rejections are removed because of the claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677

/HELEN ZONG/Primary Examiner, Art Unit 2677